Citation Nr: 9926938	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for interstitial 
cystitis with incontinence and urinary irritative symptoms.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a skin rash and 
hair loss.

4.  Entitlement to service connection for otitis externa.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for inguinal lymph node 
hyperplasia.

7.  Entitlement to service connection for right carpal tunnel 
syndrome.

8.  Entitlement to service connection for a psychiatric 
disability, exclusive of depression and anxiety.

9.  Entitlement to service connection for a disorder 
manifested by sensitive and loosened teeth and a disorder 
manifested by thickened saliva.

10.  Entitlement to service connection for a slightly 
upturned upper left tooth.

11.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 40 percent disabling.

12.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 30 percent disabling.



REPRESENTATION

Veteran represented by:	Paul H. Haller, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1992, including service in Southwest Asia support of 
the Persian Gulf War from October 1990 to April 1991.

The veteran and her attorney have submitted several items of 
evidence and additional argument directly to the Board of 
Veterans' Appeals (Board) subsequent to the issuance most 
recent Supplemental Statement of the Case.  Thus, this 
evidence and argument has not been reviewed by the RO in 
conjunction with a decision pertaining to the issues on 
appeal.  However, during an April 1999 videoconference 
hearing, the veteran waived initial RO review of this newly-
submitted evidence and argument. 

The RO, in a valiant effort at organizing this confusing 
case, has certified some twenty-three issues as on appeal to 
the Board.  Unfortunately, precise identification of the 
issues has been made more complicated by the veteran's and 
her attorney's strategy of generally claiming service 
connection for all the symptomatology reflected in her 
service and post-service medical records, rather than 
identifying specific disorders and disabilities in the 
multiple claims before the Board.  

Upon review of the record, as reflected on the title page, 
the Board has consolidated several of the issues due to the 
overlapping and duplicative nature of many of the claims 
adjudicated by the RO and to avoid pyramiding of disabilities 
in future rating decisions.  Administrative economy and 
efficiency dictates this course of action as well, because 
overlapping issues will necessarily involve the same set of 
facts, laws, and regulations.  Specifically, many of the 
various psychiatric disorders claimed by the veteran, 
including adjustment disorder, panic disorder, and post-
traumatic stress disorder (PTSD) have been consolidated into 
the single issue, entitlement to service connection for a 
psychiatric disability.  Depression and anxiety are already 
being compensated as part and parcel of fibromyalgia.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  Thus, the issue on 
appeal has been carefully, if awkwardly, phrased as reflected 
on the title page.

Several disabilities, including a flu-like condition, muscle 
and joint aches, depression, anxiety, fatigue and insomnia 
(the veteran has claimed that these symptoms represent 
chronic fatigue syndrome as well), claimed by the veteran 
appear to be manifestations of fibromyalgia, for which 
service connection has already been granted.  That impairment 
resulting from these manifestations is encompassed in the 
schedular criteria set forth for rating fibromyalgia and is 
therefore already being compensated as part and parcel of 
fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic  Code 5025.  
Thus, to grant service connection for these manifestations 
would be duplicative of the grants already in place and, if 
they were to be compensably rated, would constitute 
prohibited pyramiding under 38 C.F.R. § 4.14.

The claimed disability of weight loss is already encompassed 
in the grant of service connection for irritable bowel 
syndrome under the provisions of 38 C.F.R. §§ 4.112, 4.113, 
4.114, which mandate that weight loss as a manifestation of 
disability must be considered in rating all gastrointestinal 
disabilities.  Also as provided by these regulations, many 
co-existent abdominal diseases produce a common disability 
picture and thus do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  For this reason, ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114.  Following a review of the evidence of record and 
the veteran's lengthy list of claimed disabilities, the Board 
is of the opinion that the application of these provisions, 
38 C.F.R. §§ 4.112, 4.113, and 4.114, prohibits separate 
grants of service connection for the following abdominal 
disabilities claimed by the veteran:  gastritis, duodenitis, 
and heliobacter pyloric infection; in light of the grant of 
service connection for irritable bowel syndrome (Diagnostic 
Code 7319) which is currently in effect.  The Board therefore 
will not address the merits of these claims, but will refer 
the issues to the RO as part of the increased rating for 
irritable bowel syndrome claim which will be addressed in the 
REMAND which follows.  Whether elevation to the next higher 
evaluation in light of the severity of the veteran's overall 
gastrointestinal disability is warranted will thus be treated 
as a rating question rather than as one of entitlement to 
service connection.

Two separate issues, as adjudicated by the RO at different 
points and as perfected by the veteran, entitlement to 
service connection for inguinal nodes and entitlement to 
service connection for right inguinal lymph node hyperplasia, 
have been consolidated into a single issue for purposes of 
Board review.  Similarly, the issues of entitlement to 
service connection for a disorder manifested by thickened 
saliva and entitlement to service connection for a disorder 
manifested by sensitive and loosened teeth will be addressed 
in tandem.  

Appellate consideration of the issues of entitlement to 
service connection for tinnitus, inguinal lymph node 
hyperplasia, right carpal tunnel syndrome, a disorder 
manifested by sensitive and loosened teeth, a disorder 
manifested by thickened saliva, a psychiatric disability, and 
a slightly upturned upper left tooth; as well as the issues 
of entitlement to increased disability ratings for 
fibromyalgia and irritable bowel syndrome will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  Interstitial cystitis with incontinence and urinary 
irritative symptoms was initially diagnosed after discharge 
from military service, but is shown by competent and credible 
lay evidence to have continued since service to the present 
time.

2.  The veteran has not presented evidence tending to show 
the presence of a current disability involving a respiratory 
disorder.

3.  The veteran has not presented evidence tending to show 
the presence of a current disability involving a skin rash or 
hair loss.

4.  The veteran has not presented evidence tending to show 
the presence of a current disability involving otitis 
externa.


CONCLUSIONS OF LAW

1.  Service connection is warranted for interstitial cystitis 
with incontinence and urinary irritative symptoms.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claims for entitlement to service connection for a 
respiratory disorder, a skin rash, hair loss, and otitis 
externa are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that her 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
(1993).  

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Because the veteran had service in the Persian Gulf, a 
relatively new VA regulation codified in 38 C.F.R. § 3.317, 
regarding compensation for Persian Gulf veterans who have 
certain disabilities due to undiagnosed illnesses may be for 
application in her claims. 

The new regulations provides that the VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  (2) For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  (3) 
For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  (4) A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  (b) For the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

Furthermore, (c) Compensation shall not be paid under this 
section:  (1) if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  (d) For purposes of this section:  (1) the term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In a precedent opinion which is binding upon the RO and the 
Board, the VA General Counsel set forth an explanation of the 
sort of evidence which is required for a well-grounded claim 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  According to 
this opinion, the necessary elements of a claim for such 
benefits are 1) proof of active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; 2) proof of one or more signs or 
symptoms of undiagnosed illness; 3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and 4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOPGCPREC 4-99 (May 3, 1999).


Entitlement to service connection for interstitial cystitis 
with incontinence 
and urinary irritative symptoms.

History and facts

According to the report of the general medical examination 
conducted in February 1988, prior to the veteran's entrance 
into service, she had no complaints of frequent or painful 
urination and her genito-urinary system was deemed to have 
been normal upon clinical examination.  The service medical 
records which are contained in her claims file include a sick 
call record showing a diagnosis of a urinary tract infection 
in January 1990, and complaints of painful urination in 
February 1992 and March 1992.  According to the March 1992 
report, a physician's assistant recorded that she had 
complained of a yeast infection.  He related the infection to 
the use of a laundry detergent to which the veteran was 
allergic.  A May 1992 treatment report reflects that the 
veteran had no dysuria after a skiing fall.  A sick slip 
dated in May 1992 indicates she had suffered a bruised 
kidney.  Another sick slip dated in June 1992 reflects 
"female problems."  An October 1992 referral to gynecology 
for a "well woman exam" is of record.  According to the 
referral, the veteran had complained of multiple problems 
since her deployment to southwest Asia.  The nature of the 
problems is not specified, however, and there is no report 
reflecting a well woman examination contained in the 
veteran's available service medical records.

The report of the general medical examination conducted in 
October 1992 in conjunction with the veteran's discharge from 
active duty shows that her genito-urinary system was deemed 
to have been normal upon clinical examination.  A notation 
indicates that she had had a normal gynecological examination 
with a normal Pap test in October 1992, through the PRIMUS 
clinic.  A copy of the test report is included in her service 
medical records and confirms that the October 1992 Pap test 
was interpreted as normal.  The report of medical history 
portion of the separation examination reflects that she had 
had frequent or painful urination and a history of vaginal 
infections.

Subsequent to the veteran's discharge from active duty, 
records obtained from the Social Security Administration 
reflect that she underwent excision of a persistent left 
ovarian cyst in April 1993 and had urinary complaints a well.  
An April 1994 VA outpatient treatment report reflects the 
veteran's history of urinary urgency and occasional 
incontinence.  The reports of her Persian Gulf Registry 
examinations conducted in August 1994 reflect complaints of 
urinary tract urgency and urinary frequency.  During a VA 
hospital admission in November and December 1994, she was 
evaluated in the attempt to determine the cause of numerous, 
progressively worse, urinary tract infections.  At that time, 
she reported having experienced incontinence since 1991.  
Testing did not reveal any acute infection, however, and the 
etiology of her symptoms was deemed unclear.  

In September 1995, she underwent a surgical cytoscopy and the 
diagnosis of interstitial cystitis was assigned.  Various 
courses of treatment, including oral antibiotics, and 
antibiotics injected directly into the bladder by catheter 
were tried, without apparent success.  Recent VA treatment 
reports, reflecting evaluation and treatment in 1997 and 1998 
reflect diagnostic assessments of irritable bladder problems 
and interstitial cystitis.  A voiding diary kept by the 
veteran during 1997 and 1998 reflects the urinary urgency and 
frequency problems she has experienced on a daily basis.  

During the April 1999 hearing before the Board, the veteran 
testified as to her recollection that she had begun having 
blood in her urine and urinary frequency within a week of 
being near an area where bombing to destroy an Iraqi chemical 
weapons depot had occurred.  She testified that she had had 
continuous urinary symptomatology since her Persian Gulf 
service, although the symptomatology had progressively 
worsened since her discharge from service.  


Analysis

As set forth above, service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  The standard of review to be employed by the Board 
in resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107.  If the evidence 
supports the veteran's claim, then the veteran prevails on 
the claim.  If the evidence is in equipoise, application of 
the benefit of the doubt standard tips the balance in favor 
of the veteran and the veteran again prevails on the claim.  
Only if the preponderance of the evidence goes against the 
claim will the veteran be denied the benefit sought.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Although the veteran's service medical records do not reflect 
the presence of a chronic urinary disorder during service and 
the report of the general medical examination conducted in 
October 1992 in conjunction with the veteran's discharge from 
active duty shows that her genito-urinary system was deemed 
to have been normal upon clinical examination, the medical 
history portion of the separation examination report reflects 
that she reported having frequent or painful urination during 
service.  Although the diagnosis of interstitial cystitis was 
not assigned until the veteran had a surgical cytoscopy in 
September 1995, the record reflects continued complaints of 
incontinence, pain, and urinary irritative symptoms from 1993 
until the present.  

As a layperson, the veteran is not a medical expert and she 
is not competent to express an authoritative opinion 
regarding either the diagnosis or the etiology of her 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
She is, however, competent to affirm that she has suffered 
urinary frequency and urgency symptoms since her period of 
service.  Falzone v. Brown, 8 Vet. App. 398 (1995); Harvey v. 
Brown, 6 Vet. App. 390 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that medical 
evidence is not always required to establish continuity of 
symptomatology; in some cases, depending upon the type of 
evidence and the nature of the claim being made, lay evidence 
can suffice to establish continuity.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

In this case, the report of medical history which the veteran 
completed in conjunction with her discharge from active duty 
must be considered lay evidence, as she herself completed the 
report which indicates she had had frequent or painful 
urination during service.  The evidence of record showing 
continuity of symptomatology between service and the initial 
medical report in 1993 consists of the veteran's testimony 
and statements as well.

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Additionally, the undersigned specifically 
finds that the veteran's demeanor and sincerity during the 
hearing further supports the credibility of her testimony.

Given the credibility of the veteran's hearing testimony and 
her lay statements, including the discharge medical history 
report which provides contemporaneous evidence of inservice 
symptomatology; in conjunction with the holding in Savage, 
the Board is of the opinion that the veteran's credible lay 
evidence can serve to establish continuity of urinary 
symptomatology since service.  As the veteran's physicians 
were able to establish a diagnosis in 1995, it is appropriate 
to provide the veteran with the benefit of the doubt by 
assuming that interstitial cystitis was the cause of her 
urinary symptomatology during and after service.  Especially 
since the diagnosis was such a difficult and medically-
complex one for the veteran's physicians that it was not 
rendered until after the veteran had undergone invasive 
surgery, it is reasonable that the disease entity was not 
identified during service or shortly thereafter.  

Thus the evidence pertinent to the veteran's claim appears to 
be in relative equipoise.  Governing law requires that 
application of the benefit of the doubt standard must tip the 
balance in favor of the veteran, so that the veteran prevails 
on the claim.  Thus, the Board holds that service connection 
is warranted for interstitial cystitis with incontinence and 
urinary irritative symptoms as a disease which was diagnosed 
after discharge from military service, but which is shown by 
competent and credible evidence to have continued since 
service to the present time.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303(d).


Entitlement to service connection for a respiratory disorder, 
a skin rash,
hair loss, and otitis externa.

As set forth above, a threshold requirement for the grant of 
service connection for any disability is that the disability 
claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  
The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to evidence of in-service occurrence or 
aggravation of a disease or injury; and evidence of a nexus 
to service; for a claim to be well grounded, there must be 
medical evidence of a current disability.  Epps, supra; 
Caluza, supra.

According to the report of the general medical examination 
conducted in October 1992 in conjunction with the veteran's 
discharge from active duty, although she reported having had 
several upper respiratory infections during service, her 
nose, lungs and chest were considered to have been normal 
upon clinical examination in October 1992.  She also reported 
having had a rash on her right forearm in 1989.  However, 
upon clinical examination, her skin was deemed to have been 
normal.  On the medical history portion of the examination, 
she did not report ear infections or hair loss and upon 
clinical examination, her head, scalp, and ears were deemed 
to have been normal.

The evidence of record reflecting recent complaints and 
medical treatment does not contain medical evidence tending 
to show that the veteran suffers from current disabilities 
involving her respiratory system, a skin rash, hair loss, or 
otitis externa.  Although acute conditions have been shown in 
post-service medical records, there is no showing of current 
disability. 

While the veteran's sincerity in pressing her claim is clear, 
since she is not a medical expert, she is not competent to 
express an authoritative opinion regarding either her current 
medical conditions or any questions regarding medical 
causation.  Espiritu, supra.  

Following a review of the evidence of record, the Board can 
only conclude that the veteran's claims for entitlement to 
service connection for a respiratory disorder, skin rash, 
hair loss, and otitis externa are not well grounded.  She has 
failed to present evidence demonstrating the presence of a 
critical element required for a well-grounded claim as she 
has not shown the presence of a current disability involving 
a respiratory disorder, a skin rash, hair loss, or otitis 
externa.  Brammer, supra.  

The veteran has also failed to present evidence of incurrence 
of a chronic respiratory disorder, a skin rash, hair loss, or 
otitis externa in service.  Rather, the evidence of record 
indicates that she was considered to have been medically 
normal in these areas upon her separation from service and 
her own report of medical history does not reflect complaints 
of chronic disability involving any of these body parts.  In 
fact, her medical history indicates that she had suffered 
acute respiratory infections and an acute skin rash in 
service, but that these disabilities were not present at the 
time of her discharge from active duty.

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this case, the veteran has failed to bear 
this threshold evidentiary burden.  In the absence of well-
grounded claims for the benefits sought, her appeals must be 
denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for interstitial cystitis with 
incontinence and urinary irritative symptoms is granted.

Service connection for a respiratory disorder is denied.

Service connection for a skin rash and hair loss is denied.

Service connection for otitis externa is denied.


REMAND

Entitlement to service connection for tinnitus, inguinal 
lymph node hyperplasia, right carpal tunnel syndrome, a 
psychiatric disability, a disorder manifested by sensitive 
and loosened teeth, and a disorder manifested by thickened 
saliva.

The report reflecting the veteran's discharge medical 
examination reflects that the veteran's auditory acuity was 
within normal limits and that her ears, lymphatic system and 
upper extremities were deemed to have been normal at that 
time.  Likewise, the discharge examination report shows that 
upon clinical examination, she was considered to have been 
psychiatrically normal, and that her dental condition was 
deemed to have been acceptable.

According to the report of a VA examination conducted in 
February 1993, the veteran reported experiencing bilateral, 
periodic tinnitus during service after exposure to generator 
noise.  As the record currently stands, however, there is no 
record showing the presence of tinnitus during service and no 
medical opinion tending to support a nexus between the 
tinnitus she reported in 1993 and service.

The records reflecting a VA hospitalization for evaluation of 
the veteran's medical complaints in November and December 
1994 show that in December she underwent fine-needle 
aspiration of the right inguinal lymph node which was 
negative for malignancy, but the findings were deemed 
consistent with hyperplasia.  During electromyographic 
studies conducted to identify any peripheral neuropathy or 
myopathy, the incidental finding of mild right carpal tunnel 
syndrome was made.  It was recommended that she wear a wrist 
splint at night.  There is nothing contained in these records 
indicating that any relationship to the veteran's service or 
to any events during service was identified by the treating 
physicians, however.

As discussed in the introduction portion of this decision, 
the various psychiatric disorders claimed by the veteran, 
including adjustment disorder, panic disorder, and post-
traumatic stress disorder (PTSD) have been consolidated into 
the single issue, entitlement to service connection for a 
psychiatric disability, exclusive of depression and anxiety.  
As explained above, disorders of anxiety and depression are 
already being compensated as part and parcel of service-
connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

As to the claimed disorders manifested by sensitive and 
loosened teeth and by thickened saliva, the Board is 
cognizant that no diagnosis of a disability or medical 
confirmation of the reported symptoms has been made at this 
point.  However, it does not appear that the veteran has 
undergone any post-service dental or periodontal examination 
or treatment.  Rather she has complained of these symptoms 
upon many occasions, but has not been evaluated by a dental 
specialist to identify whether she has a current disability 
involving these symptoms.  

It appears that the veteran's entire service medical records 
are not be contained in her VA claims file.  Prior to 
rendering a final decision as to whether the veteran's claims 
for entitlement to service connection are well-grounded, the 
VA has a responsibility to obtain all service medical records 
which are highly likely to be pertinent to the issue of 
service connection.  See Hayre v. West, No. 98-7046 (Fed. 
Cir. Aug. 16, 1999).  This responsibility is heightened when 
the putative records are in the control of a governmental 
agency and where, as here, the reliability and relevance of 
the records are dependent upon their source.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Specifically, the record does not contain any medical records 
reflecting medical treatment provided to the veteran during 
her tour of duty in Southwest Asia.  She testified during the 
hearings on appeal that she did seek medical treatment in the 
field and had been med-evaced to a larger hospital on one 
occasion during the Persian Gulf War.  The Board is of the 
opinion that prior to reaching a determination as to whether 
the veteran's claims for entitlement to service connection 
are well grounded, these records should be obtained for 
review.

Additionally, the record reflects that after her return from 
Southwest Asia, she sought active duty medical treatment 
through a Department of Defense-contracted medical care 
provider, Primus Care, in Fayetteville, North Carolina.  
During the videoconference hearing, the veteran testified 
that she had sought medical treatment from Primus on a 
monthly basis while she was stationed in North Carolina.  
There are no records reflecting this medical care available 
for review, despite several efforts on the part of the RO, 
the veteran's attorney, and the veteran herself.  During the 
hearing, the veteran explained that when she had attempted to 
contact Primus after her discharge from active duty, she 
discovered that the clinic where she had received treatment 
had closed.  She was then told that her records would have 
been transferred to Womack Army Hospital when the clinic had 
closed.  The record reflects that the RO attempted to obtain 
the veteran's Primus records from Womack, but without 
success.  Because it appears that the veteran's service 
medical records were originally obtained from the National 
Personnel Records Center shortly after the veteran filed her 
initial claim in December 1992, it is possible that the 
Primus records were transferred in the regular course of 
business from Womack to the National Personnel Records Center 
subsequent to the initial RO request for her records.  
Because the veteran entered the Army Reserves immediately 
following her discharge from active duty, it is also possible 
that the veteran's records were transferred to the Army 
Reserve Personnel Center, rather than the National Personnel 
Records Center, or vice versa.  Because of the importance of 
a complete evidentiary record, the Board is of the opinion 
that another attempt to obtain the Primus records is 
warranted, prior to a determination as to whether the 
veteran's claims for entitlement to service connection are 
well grounded.


Entitlement to service connection for a slightly upturned 
upper left tooth.

History

According to the report of the general medical examination 
conducted in February 1988 in conjunction with the veteran's 
entrance onto active duty, she did not report any severe 
tooth or gum trouble and her dental status was deemed 
acceptable at that time.  

A review of her service dental records shows that in 
September 1991, the veteran had swelling and soreness in the 
gum area surrounding teeth #7-10.  The dentist noted that 
there was no history of trauma, medication, or pregnancy to 
account for the swelling.  The teeth were given a perio scale 
treatment and the veteran was instructed to return to the 
clinic if the area did not improve.  There are no further 
entries on the dental chart regarding complaints of swelling 
in the area.

In February 1992, the veteran was hit in the mouth while 
playing basketball.  She reported to the dental clinic the 
day following the injury, where it was noted that tooth #10 
had been knocked out of alignment.  She was advised to wait a 
month or so for the tooth to heal.  When she returned to the 
dental clinic in May 1992, she complained of sensitivity to 
heat and cold, and noted that the tooth had not moved back to 
its original position since the injury.  The record reflects 
a difference of opinion among the various dental 
professionals as to whether she had sustained a fracture to 
the root of the tooth.  There was no discoloration, but 
tenderness from the injury was noted.  A small enamel "craze 
line" was observed and vitality testing revealed a score of 
"one" for tooth #10.  The dentists advised her that the 
tooth may still have been capable of recovering.  She was 
advised of possible symptoms and told to return to the clinic 
if she felt that sacrificing the nerve was worth gaining 
comfort from the symptoms.

There is no record indicating further treatment for the tooth 
or the symptoms of sensitivity and tenderness.  The last 
entry on the veteran's service dental chart indicates that 
her records were screened in June 1992.  The medical history 
portion of the separation medical examination report reflects 
the veteran's complaint of severe tooth or gum trouble and 
the examiner's notation of a head injury while playing 
basketball in September 1992 and subsequent "problems with 
teeth."  Her overall dental condition was deemed acceptable, 
however.  According to the veteran's certificate of discharge 
from active duty, she was not provided with a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.  

The veteran initially filed an application for VA 
compensation in December 1992.  In the space reserved for her 
to list each disability for which she intended to claim 
compensation, she made reference to "enclosures 1 & 2."  
She then attached photocopies of the report of her separation 
medical examination and medical history report.  As noted 
above, the medical history portion of the separation medical 
examination report reflects the veteran's complaint of severe 
tooth or gum trouble and the examiner's notation of a head 
injury and subsequent problems with teeth while playing 
basketball in September 1992. 

The veteran underwent a battery of VA medical examinations in 
February 1993.  She was not scheduled for and did not undergo 
a dental examination, however.  By rating decision of August 
1993, the RO adjudicated entitlement to service connection 
for ten different disabilities, but did not address any 
dental disability.  The RO initially addressed the issue of 
entitlement to service connection for a slightly upturned 
tooth in an August 1995 rating decision in the context of a 
general claim for entitlement to service connection for 
undiagnosed illnesses resulting from Persian Gulf service.  
In this decision, the RO simply held that there was no 
evidence of "nontraumatic loosening" of teeth in the 
veteran's service medical records but did not discuss the 
reports of a basketball injury summarized above.


Law and regulations

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 4.149 
(1998); Service connection of dental conditions for treatment 
purposes., 64 Fed. Reg. 30,393 (1999) (to be codified at 
38 C.F.R. § 3.381).  

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Class I eligibility 
pertains to veterans having a compensable service-connected 
dental condition.  Class II dental treatment eligibility 
extends to one-time correction of noncompensable service-
connected dental conditions.  Class III dental treatment 
eligibility extends to a veteran who has a dental condition 
which is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class II(a)); 
former prisoners of war (Classes II(b) and II(c)); veterans 
having service-connected conditions rated 100 percent (Class 
IV); certain Chapter 31 vocational rehabilitation trainees 
(Class V); and those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated by the VA (Class VI).  38 C.F.R. 
§ 17.161.  The term "service trauma" has been interpreted 
by the VA General Counsel as excluding the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction.  VAOPGCPREC 5-97 (1997).

For purposes of Class II eligibility, governing regulation 
provides that those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  38 C.F.R. 
§ 17.161(b).


Analysis

Although, as indicated above, the VA regulations governing 
dental claims have been revised for purposes of 
clarification, effective June 8, 1999, the substance of the 
old and new regulations, as applicable to the veteran's 
claim, remains essentially the same.  See Supplementary 
information, Service connection of dental conditions for 
treatment purposes., 64 Fed. Reg. 30,392 (1999).  Thus, an 
analysis of which version would be most favorable to the 
veteran is inapplicable in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

By nature of the disability at issue, a slightly upturned 
tooth, the veteran's claim may be reasonably construed as one 
for entitlement to outpatient treatment for the disorder, 
rather than one for compensation, as she has not alleged she 
has a compensable dental disorder under governing law and 
regulations.  In the absence of a compensable service-
connected dental condition, the veteran is ineligible for 
Class I dental treatment.  Because she has not asserted and 
the evidence does not show that she has a dental condition 
associated with and aggravating an established service-
connected disability, she is ineligible for Class III dental 
treatment.  At the present time, she has not been adjudicated 
as having service-connected disabilities rated as 100 percent 
disabling, although the Board observes that final appellate 
decisions have not yet been rendered as to all of the issues 
currently on appeal.  She is thus currently ineligible for 
Class IV dental treatment.  There is no allegation or 
evidence indicating that she was a prisoner of war, is 
participating in vocational rehabilitation training, or 
suffers from a dental condition which complicates another 
medical condition currently being treated by VA.  Thus, she 
is ineligible for Class II(b), Class V, and Class VI dental 
treatment as defined in 38 C.F.R. § 17.161.

It would appear that her claim thus rests upon an assertion 
that she is eligible for Class II(a) dental treatment based 
upon entitlement to service connection for a disability 
resulting from service trauma.  As noted above, a one-time 
correction of such a disability may be authorized if the 
specific criteria set forth at 38 C.F.R. § 17.161(b) are met.  
A review of her personnel records shows that the veteran had 
the requisite amount of service time required under part (A) 
of this regulation.  She applied for treatment by filing a 
formal claim for compensation which made reference to the 
dental complaints shown upon her discharge examination report 
within 90 days of her discharge from service, thus satisfying 
part (B).  According to her certificate of discharge, she was 
not provided with a complete dental examination and 
appropriate dental treatment prior to discharge.  The 
criteria set forth in part (C) are therefore met.  

Part (D) requires that a VA dental examination must have been 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  However, in 
Mays v. Brown, 5 Vet. App. 302 (1993), the Court found that 
38 U.S.C.A. § 1712(b)(2), which requires that a veteran who 
has served 180 days or more must be provided with a written 
explanation of § 1712(b)(1)(B) at the time of discharge, and 
a signed statement acknowledging the receipt of such an 
explanation (or, if the veteran refuses to sign such a 
statement, a certification by an officer that such 
explanation was provided) must be included in the veteran's 
service records, had not been complied with.  In Mays, no 
statement or certification appeared in the record on appeal, 
and the Secretary failed to find one after the Court ordered 
him to conduct a search of VA and Air Force records.  The 
Court held:  "Where the relevant [service department] has 
failed to comply with the notification provision set forth in 
38 U.S.C.A. § 1712(b)(2), the application time limits set 
forth in 38 U.S.C.A. § 1712(b)(1)(B)(iii) and 38 C.F.R. § 
17.123(b)(1)(i)(B) do not begin to run."  Mays, at 306. 

A review of the record does not reveal assertive efforts on 
the part of the veteran to obtain a VA dental examination 
within six months of her discharge.  However, the service 
personnel records available for review were submitted by the 
veteran and do not appear to be complete.  Therefore, if such 
notice was provided to her, it may not be currently contained 
in the claims file.  It is thus unclear from the evidence of 
record whether she was provided with written notice of the 
provisions of 38 U.S.C.A. § 1712(b)(2) by the Army.  If she 
was not, then the application time limits set forth above 
will be tolled.  Under Mays, supra, a remand for a search of 
service records to ascertain whether such notice was provided 
is required. 


Entitlement to increased ratings for fibromyalgia and 
irritable bowel syndrome.

The veteran's claims for entitlement to increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Her assertions that the disabilities are greater are 
sufficient to make the claims plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board observes 
that service connection for irritable bowel syndrome was 
granted in an August 1993 rating decision and the RO notified 
her of this grant by letter of the same month.  Service 
connection for fibromyalgia was granted in December 1994 and 
the veteran was notified the same month.  The instant claims 
for entitlement to increased ratings were initiated by letter 
received in October 1996.  Therefore, the veteran is not 
appealing the initial disability rating assigned to each 
disability, but has instead filed new claims for entitlement 
to increased ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

A review of the medical evidence of record shows that the 
veteran receives treatment for the disabilities at issue from 
the VA.  The most recent treatment records contained in her 
claims file are dated in 1998, however.  For an accurate 
rating reflecting the veteran's current condition, treatment 
records which are as current as possible should be obtained.  
Furthermore, any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  There is 
no indication contained in the record that the veteran has 
sought private medical treatment for either fibromyalgia or 
irritable bowel syndrome.  However, if she has sought such 
treatment, she is hereby notified that she must inform the 
RO, so that records reflecting any private treatment may be 
obtained for review.

The most recent VA examination reports contained in the 
claims file are dated in 1994.  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Therefore, for adjudicators to be adequately informed as to 
the level of impairment currently resulting from the 
veteran's service-connected fibromyalgia and irritable bowel 
syndrome, the veteran should be requested to report for 
additional VA examinations for purposes of compensation.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records, including reports of all 
treatment provided to the veteran from 
field hospitals or other medical units in 
Southwest Asia and records reflecting 
treatment provided by Primus Care in 
Fayetteville, North Carolina, through 
official channels, including the 
Department of the Army, the Army Reserve 
Personnel Center, and the National 
Personnel Records Center.  All efforts to 
obtain these records should be documented 
in the veteran's claims files.

2.  Utilizing official channels, the RO 
should identify whether the veteran 
received a written explanation of the 
provisions of 38 U.S.C.A. § 1712(b)(1)(B) 
regarding entitlement to dental 
treatment, at the time of discharge from 
active duty.  Copies of all pertinent 
documentation from the Army should be 
obtained and the steps taken in the 
search should be documented in the 
veteran's claims files.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in her 
claims files for inclusion in the files.

4.  The veteran should be afforded a VA 
examination to identify the level of 
impairment currently arising from 
fibromyalgia.  The veteran's claims 
files, including the recent VA medical 
treatment reports obtained pursuant to 
the above request, must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review and 
comment.  Likewise, any specialist 
examinations deemed necessary by the 
examiner to fully evaluate the veteran's 
physical condition should be scheduled.  
The examiner is requested to specifically 
comment upon whether a psychiatric 
examination is necessary to fully 
evaluate the level of impairment arising 
from the depression and anxiety 
components of the disorder.  The examiner 
should specifically identify all 
demonstrated tender points, and 
specifically comment upon the extent of 
the veteran's fatigue, sleep disturbance, 
stiffness, paresthesia, headaches, 
depression, anxiety, Raynaud's symptoms, 
and the level of pain resulting from 
fibromyalgia.  To the extent possible, 
the examiner should describe the 
objectively-manifested level of all 
symptomatology, in addition to recording 
the veteran's subjective complaints and 
symptomatology.  The effect of 
fibromyalgia upon daily functioning 
should be described and quantified to the 
extent possible.  The complete rationale 
for all conclusions reached should be 
fully explained and set forth in the 
report of the examination. 

5.  The veteran should be afforded a VA 
gastrointestinal examination to identify 
the level of impairment currently arising 
from irritable bowel syndrome.  The 
veteran's claims files, including all VA 
treatment records obtained pursuant to 
the above request, must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review and 
comment.  The examiner should provide 
comment upon the level and extent of the 
veteran's overall gastrointestinal 
symptomatology and the effect of 
gastrointestinal disabilities upon her 
daily functioning.  The complete 
rationale for all conclusions reached 
should be fully explained and set forth 
in the report of the examination. 

6.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  In doing so, the RO should make 
adjudicative determinations as to whether 
the claims for entitlement to service 
connection for tinnitus, inguinal lymph 
node hyperplasia, right carpal tunnel 
syndrome, a psychiatric disability other 
than depression and anxiety, a disorder 
manifested by sensitive and loosened 
teeth, and a disorder manifested by 
thickened saliva are well grounded.  If 
so, any additional development necessary 
to fulfill the duty to assist the veteran 
in developing well grounded claims should 
be accomplished.  

The RO should then make a determination 
as to whether the Army provided proper 
notice to the veteran of her entitlement 
to dental treatment as required by 
38 U.S.C.A. § 1712(b)(1)(B) and Mays.  If 
so, the RO should then render an initial 
adjudication as to whether the upturned 
upper left tooth was a result of service 
trauma and any subsequent entitlement to 
Class II(b) dental treatment on that 
basis.  If not, then the RO should 
adjudicate entitlement to Class II(a) 
dental treatment on the basis that the 
time limitations had been tolled by the 
Army's failure to provide adequate notice 
to the veteran.

In reviewing the disability rating 
assigned to the veteran's service-
connected fibromyalgia, the RO must 
explicitly consider all theories of 
entitlement to an increased disability 
rating, including possible referral to 
the VA Central Office for consideration 
of an extra-schedular rating, because the 
veteran is already in receipt of the 
highest schedular rating provided for 
fibromyalgia and has continued to assert 
that a higher disability rating is 
warranted.  With regard to the issue of 
the proper disability rating to be 
assigned to the veteran's service-
connected irritable bowel syndrome, the 
RO should explicitly consider whether 
elevation to the next higher evaluation 
due to the overall severity of the 
veteran's gastrointestinal disability 
under the provisions of 38 C.F.R. § 4.114 
is warranted.  

If any benefits sought on appeal remain 
denied, the veteran and her attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 


	(CONTINUED ON NEXT PAGE)


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals












	(CONTINUED ON NEXT PAGE)



 

